 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 1 of 38

1                        UNITED STATES DISTRICT COURT

2                       EASTERN DISTRICT OF CALIFORNIA
3
     NATIONAL ASSOCIATION OF WHEAT
4    GROWERS; NATIONAL CORN GROWERS
     ASSOCIATION; UNITED STATES
5    DURUM GROWERS ASSOCIATION;
     WESTERN PLANT HEALTH
6    ASSOCIATION; MISSOURI FARM
     BUREAU; IOWA SOYBEAN
7    ASSOCIATION; SOUTH DAKOTA AGRI-
     BUSINESS ASSOCIATION; NORTH
8    DAKOTA GRAIN GROWERS
     ASSOCIATION; MISSOURI CHAMBER
9    OF COMMERCE AND INDUSTRY;
     MONSANTO COMPANY; ASSOCIATED
10   INDUSTRIES OF MISSOURI;
     AGRIBUSINESS ASSOCIATION OF
11   IOWA; CROPLIFE AMERICA; AND
     AGRICULTURAL RETAILERS
12   ASSOCIATION,
13
                        Plaintiffs,
14
                   v.                        Civil Action No. 2:17-cv-
15                                           02401-WBS-EFB
16   XAVIER BECERRA, IN HIS OFFICIAL         DECLARATION   OF   DAVID  C.
     CAPACITY AS ATTORNEY GENERAL OF         HEERING   IN    SUPPORT   OF
17   THE STATE OF CALIFORNIA,                PLAINTIFFS’    MOTION    FOR
                                             SUMMARY JUDGMENT
18
                        Defendant.
19

20
21                      DECLARATION OF DAVID C. HEERING
22       I, David C. Heering, Ph.D., do hereby declare under penalty
23   of perjury that:
24       1.    I submit this Declaration in support of Plaintiffs’
25   Motion for Summary Judgment.       I have personal knowledge of the
26   facts stated herein.     If called as a witness in this matter, I
27

28

                                                        DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 2 of 38

1    could and would competently testify to each of the facts set forth

2    below.

3                                           Background

4           2.     I    have    a   Bachelor    of   Science    in   Entomology       from

5    Mississippi State University (1984), a Master of Science in Plant

6    Pathology and Weed Sciences from Mississippi State University

7    (1987), and a Ph.D. in Crop Science from Oklahoma State University

8    (1990).

9           3.     I have worked at Monsanto Company (“Monsanto”) for more
10   than     20   years.1          I   am    currently   the    Global      Glyphosate

11   Sustainability Lead. Prior to my current role, I have held various

12   other positions at Monsanto, including as the Roundup® Technical

13   Lead in the U.S. Technology Development organization.

14          4.     As part of my responsibilities as Global Glyphosate

15   Sustainability            Lead,    I      oversee    Monsanto’s         glyphosate

16   sustainability efforts around the globe and address questions

17   related to product use and safety.              In connection with my current

18   and past roles at Monsanto, I have become personally familiar with

19   Monsanto’s glyphosate products and their uses, the sales and

20   marketing of those products, the legal framework for bringing those
21   products to market, and the available scientific literature about

22   glyphosate.

23          5.     In support of my Declaration, I attach a number of bolded

24   Exhibits.         Each of these Exhibits represents a true and correct

25   copy of the cited document.

26
27

28   1   Monsanto is an indirect, wholly-owned subsidiary of Bayer AG.
                                                 2
                                                                DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 3 of 38

1                                     Monsanto And Glyphosate

2            6.       Monsanto    is    an    agricultural      company     that    produces

3    products that help farmers grow food more sustainably.                        From seed

4    to software, to fiber, to pesticides, Monsanto develops tools to

5    help growers protect natural resources while providing food and

6    other agricultural products to the world.

7            7.       For farmers, weeds are a significant potential problem.

8    Along with insects and plant disease, weeds can damage crops and

9    significantly reduce crop yields.                   Weeds are problematic in large
10   part because they compete with crops for critical resources—e.g.,

11   water, sunlight, and nutrients.

12           8.       To help farmers protect their crops from weeds, Monsanto

13   offers       a   variety     of    solutions.        As   relevant    here,     most    of

14   Monsanto’s Roundup® branded herbicide products contain the active

15   ingredient glyphosate, which is a broad-spectrum herbicide that is

16   used to control weeds in a variety of agricultural, residential,

17   aquatic, and other settings.

18           9.       Farmers, as well as homeowners and others, have been

19   using        Roundup®      and     other      glyphosate    products      safely       and

20   effectively for more than 40 years.                  Since it was first introduced
21   in 1974, glyphosate has become the world’s                       most widely used

22   herbicide          because        it     is    efficacious,       economical,          and

23   environmentally benign.                Glyphosate is marketed under a number of

24   trade names and is registered for use as an herbicide in more than

25   160 countries, including the United States.

26           10.      Monsanto     scientists        first     discovered     glyphosate’s
27   potential        application       as    an   herbicide    multiple     decades      ago.

28   Monsanto patented the use of glyphosate to kill weeds shortly
                                                     3
                                                                    DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 4 of 38

1    thereafter, and was the first company to bring glyphosate to market

2    in   the      United   States.       Monsanto    retains     patents      and     other

3    intellectual property rights protecting certain applications of

4    glyphosate, including for use in its Roundup® branded products.

5    Monsanto       also    maintains    patents     covering     many     varieties       of

6    glyphosate-tolerant         crops,    which     Monsanto     has    obtained       USDA

7    approval to plant and market, along with glyphosate itself.                           In

8    reliance on its intellectual property rights for its various

9    products, Monsanto re-invests more than $2.6 million per day in
10   research and development that ultimately benefits farmers and

11   consumers.

12           11.    Phosphorous is used in the production of glyphosate and

13   Monsanto owns and operates a phosphorous mine in Idaho.                              The

14   glyphosate manufacturing process takes place at two plants in the

15   United States, located in Muscatine, Iowa and Luling, Louisiana.

16   Monsanto has invested hundreds of millions of dollars in these

17   plants, as well as in Monsanto’s nationwide infrastructure for the

18   production, marketing, shipping, and distribution of glyphosate

19   and development of glyphosate-based products.                      For example, in

20   March 2010, Monsanto completed a nearly $200 million expansion of
21   its Luling glyphosate plant, which currently employs over 600

22   workers.          Monsanto’s        Muscatine     plant      currently         employs

23   approximately 400 full-time workers. As described in detail below,

24   these    facilities      supply    glyphosate     into    California       through      a

25   complex supply chain of wholesalers, distributors, and retailers.

26           12.    Glyphosate    has,     over      the   past     several       decades,
27   substantially         displaced    other   herbicides,     many     of   which     were

28   perceived to pose environmental, health, or safety risks.                            See
                                                4
                                                                  DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 5 of 38

1    Exhibit A, Jorge Fernandez-Cornejo et al., USDA, EIB No. 124,

2    Pesticide Use in U.S. Agriculture: 21 Selected Crops, 1960-2008 at

3    21 (May 2014).

4           13.    Glyphosate is approved by the Environmental Protection

5    Agency       (EPA)    for    use    in    more      than    250     agricultural         crop

6    applications in the United States, and glyphosate is now the most

7    widely applied herbicide in the United States and in California.

8    It is used in the cultivation of the vast majority of corn,

9    soybean, and canola crops across the United States, and frequently
10   used in conjunction with cultivation of almond, citrus, cotton,

11   and other crops in the United States.                    It is also widely used in

12   the    cultivation          of     Canadian         crops—including         oats—and        in

13   conjunction with the cultivation of wheat, beans, peas, and other

14   crops in many locations.

15          14.    For more than two decades, glyphosate has been marketed

16   and sold for use over crops genetically engineered to be tolerant

17   of the herbicide.           When farmers apply glyphosate to fields planted

18   with these crops, it kills the weeds without harming the crops.

19          15.    Glyphosate-based herbicides are particularly desirable

20   in    the    agricultural        setting       because     of    their     broad-spectrum
21   effectiveness, which allows farmers to control weeds with minimal

22   tilling of soil (a practice known as conservation tilling), thereby

23   conserving valuable topsoil, reducing soil movement into streams

24   and   other     surface      water,      and    retaining        soil    moisture.         The

25   scientific literature has expressly recognized these environmental

26   benefits of using glyphosate, and has explained why these practices
27   are preferable to traditional means of cultivation, which involve

28   multiple      other    potentially         significant          impacts.       See,     e.g.,
                                                     5
                                                                        DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 6 of 38

1    Exhibit B, Stephen O. Duke & Stephen B. Powles, Glyphosate: a Once-

2    in-a-Century Herbicide, 64 Pest Mgmt. Sci. 319, 322 (2008).

3           16.    Glyphosate-based herbicides are also widely used in the

4    United States—including by municipal, county, and other government

5    agencies—to control vegetation in utility right-of-ways, along

6    roadsides and railways, in aquatic environments, in residential

7    home and garden settings, and to reduce the risk associated with

8    the rapid spread of wildfires.                  In addition, glyphosate-based

9    herbicides are used by wildlife organizations to protect and
10   restore      wildlife   habitats    threatened       by     invasive,     non-native

11   vegetation.

12          17.    For many applications, glyphosate is the most effective

13   and reliable weed control option.                 Indeed, very few herbicides

14   other than glyphosate are approved by EPA for use in aquatic

15   environments.

16                        The Federal Regulatory Framework

17          18.    Federal law comprehensively regulates the sale and use

18   of    herbicides   like       glyphosate,       including    their    labeling       and

19   permissible presence on food.             Monsanto has invested significant

20   resources and time in seeking and obtaining regulatory approval
21   for glyphosate uses, as well as for crops that are genetically

22   engineered to be resistant to glyphosate.

23          19.    For several decades, the federal government has approved

24   the use of glyphosate under the Federal Insecticide, Fungicide,

25   and    Rodenticide      Act    (FIFRA),     based    on     extensive     scientific

26   analyses of each specific use of the herbicide.2
27   2 This Declaration uses the term “herbicide” for clarity because
28   glyphosate is an herbicide, but under federal law, herbicides,
                                                 6
                                                                  DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 7 of 38

1           20.    Under     FIFRA,       all     commercial          herbicides          must     be

2    “registered” with EPA.              7 U.S.C. § 136a(a) (2012).                      Before EPA

3    grants a registration, it must determine that the herbicide will

4    not cause “unreasonable adverse effects on the environment” or

5    “human dietary risk.”             Id. §§ 136(bb), 136a.              EPA’s review extends

6    not    only   to   the     herbicide        itself,       but    to     formulations         and

7    particular uses of the herbicide.                      See generally id. § 136a; 40

8    C.F.R. pt. 152 (2017).              EPA also evaluates each specific use of

9    the herbicide (i.e., its use on each particular type of crop) and,
10   when   necessary,       prescribes         use       restrictions      to     protect     human

11   health and the environment. See 7 U.S.C. §§ 136(bb), 136aa. EPA’s

12   extensive     scientific         safety     review       includes       an    evaluation      of

13   whether the herbicide is potentially carcinogenic.                            See, e.g., 40

14   C.F.R. § 716.21 (2017) (requiring reports on carcinogenicity); see

15   also   Exhibit     C,      U.S.    EPA,     EPA/630/P-03/001F,               Guidelines      for

16   Carcinogen Risk Assessment (Mar. 2005).                       In addition, through its

17   Registration       Review    Process,        EPA       will    review     each      registered

18   pesticide at least every 15 years to determine whether it continues

19   to meet the FIFRA standard for registration.                         See Exhibit D, U.S.

20   EPA,         Registration            Review            Process,           available           at
21   https://www.epa.gov/pesticide-reevaluation/registration-review-

22   process.

23          21.    Under FIFRA, an herbicide cannot be registered, sold, or

24   distributed     if    it    is     “misbranded.”              See,   e.g.,     40    C.F.R.     §

25   152.112(f); 7 U.S. Code § 136j(a)(1)(E).                        7 U.S.C. § 136(q)(1)(A)

26   provides that an herbicide is “misbranded” if, inter alia, “its
27
     insecticides, rodenticides, and pesticides are all referred to
28   under the definitional term “pesticide.” 7 U.S.C. § 136(u).
                                                      7
                                                                          DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 8 of 38

1    labeling   bears      any   statement     …   relative    thereto      or    to    its

2    ingredients which is false or misleading in any particular.”

3    Similarly, 40 C.F.R. § 156.10(a)(5) provides that an herbicide is

4    “misbranded” “if its labeling is false or misleading in any

5    particular….”

6         22.   On August 7-8, 2019, the EPA’s Office of Pesticides

7    Program issued a letter determination to Monsanto and all other

8    registrants of glyphosate products, stating that “[g]iven EPA’s

9    determination that glyphosate is ‘not likely to be carcinogenic to
10   humans,’ EPA considers the Proposition 65 warning language based

11   on the chemical glyphosate to constitute a false and misleading

12   statement”    which    would    render    a   product    carrying      that     label

13   “misbranded;” accordingly, “EPA will no longer approve labeling

14   that includes the Proposition 65 warning statement for glyphosate-

15   containing product,” and “[t]he warning statement must be removed

16   from all product labels where the only basis for the warning is

17   glyphosate.”        Exhibit E, Letter from Michael L. Goodis, P.E.,

18   Director, Registration Division, Office of Pesticide Programs, to

19   Monsanto (Aug. 7, 2019).

20        23.   The      Federal    Food,     Drug,    and    Cosmetic      Act    (FDCA)
21   regulates the presence of herbicides on food products.                    21 U.S.C.

22   §§ 342(a), 331(b) (2012).          Under the FDCA, EPA is charged with

23   evaluating    the     human    health    impact    of   the   presence       of    the

24   herbicide’s    residue,       including   its     potential    carcinogenicity.

25   Id. § 346a(b)(2)(A).

26        24.   EPA may not register an herbicide under FIFRA for use on
27   food or animal feed, or which may leave residues on food or feed

28   unless a “tolerance” for the herbicide, or exemption from the
                                               8
                                                                DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 9 of 38

1    tolerance requirement, has been established under the FDCA.                      40

2    C.F.R. § 152.112(g);       see also    21 U.S.C. § 346a(a)(1)(A), 21

3    U.S.C. § 342(a)(2)(B).       A “tolerance” is the maximum amount of

4    herbicide residue that may remain in or on food products, based on

5    the EPA’s finding that “there is a reasonable certainty that no

6    harm will result” from aggregate exposure to that residue.                       21

7    U.S.C. § 346a(b)(2)(A).       EPA establishes tolerances for each use

8    of an herbicide on each type of crop after developing a risk

9    assessment that considers, among other things, (i) “any toxic
10   effect” of that herbicide; (ii) aggregate exposure through diet

11   and other non-occupational sources; and (iii) whether children

12   have    increased     susceptibility       to   that    herbicide.             Id.

13   § 346a(b)(2)(A)-(D).

14          25.   EPA established tolerances for glyphosate, allowing the

15   presence of glyphosate residues on all relevant United States

16   commodities.     40 C.F.R. § 180.364.

17          26.   FIFRA’s labeling and misbranding provisions specifically

18   require that product labels accompanying an herbicide contain

19   directions for use that, if complied with, are adequate to “protect

20   health and the environment,” i.e. protect against any human dietary
21   risk from residues that result from a use of an herbicide in or on

22   any food that would be inconsistent with the tolerance standards

23   under 21 U.S.C. § 346a.        See 7 U.S.C. §§ 136(q)(1)(F) & (G),

24   136(x), 136(bb), 136d(b).

25          27.   FIFRA   regulations   also    expressly   require      that    if    a

26   proposed label bears instructions for use of an herbicide on food
27   or feed crops, the registrant must submit with its application a

28   statement affirming whether such residues are authorized by a
                                            9
                                                            DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 10 of 38

1    tolerance (or an exemption), and, if not, an application for

2    establishment of appropriate tolerances (or an exemption).                        See 40

3    C.F.R. § 152.50(i).

4           28.    In   short,     federal     law     requires    that,    when     used    in

5    accordance with label directions, the application of an herbicide

6    will   not     result    in      an    exposure     that    exceeds     the    relevant

7    “tolerance” for a given crop.             As a consequence, application of an

8    herbicide like glyphosate over an agricultural crop in accordance

9    with an approved FIFRA product label will not risk violating the
10   EPA tolerance levels.             Farmers can and do rely on application

11   conditions on FIFRA labels to ensure that they are in compliance

12   both with FIFRA and with the EPA tolerance thresholds.

13          29.    The federal government ensures the safety of genetically

14   engineered crops through a detailed multi-agency regulatory regime

15   (the “Coordinated Framework”) that coordinates the scientific

16   safety       standards      of    multiple        federal    statutes       under      the

17   supervision of three expert federal agencies: the Food and Drug

18   Administration (FDA), the EPA, and the USDA Animal and Plant Health

19   Inspection Service (APHIS).               See 49 Fed. Reg. 50,856, 50,856-57

20   (Dec. 31, 1984).         When a new genetically engineered crop does
21   complete federal scientific review, the crop is deemed the same as

22   its conventional counterpart for federal regulatory purposes.                          See

23   generally 7 C.F.R. Part 340 (2017).

24          30.    Under the Coordinated Framework, Monsanto has received

25   regulatory clearance to distribute throughout California and the

26   United States seed for multiple crops that have been genetically
27   engineered      to   tolerate         glyphosate,    including      soybeans,       corn,

28   canola, alfalfa, sugar beets, and cotton.                   Today, 89% of corn, 91%
                                                  10
                                                                    DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 11 of 38

1    of cotton, and 94% of soybean crops produced in the United States

2    are   genetically       engineered    to     tolerate        herbicides,          such     as

3    glyphosate.       See    Exhibit     F,    USDA       Economic      Research      Service,

4    Adoption of Genetically Engineered Crops in the U.S., Genetically

5    Engineered Varieties of Corn, Upland Cotton, and Soy-Beans, by

6    State     and   for    the   United       States,       2000-2019,         available       at

7    https://www.ers.usda.gov/data-products/adoption-of-genetically-

8    engineered-crops-in-the-us.aspx.

9                           Use Of Glyphosate In California
10           31.   Glyphosate is widely applied by farmers in California,

11   where it is approved for use in more than 250 agricultural crop

12   applications.         It is used, for example, in conjunction with the

13   cultivation of corn, soybean, canola, almond, citrus, cotton and

14   other crops in California.            In the previous year, Monsanto sold

15   approximately 3 2.695 million Roundup® Equivalent Gallons (REGs)

16   of glyphosate into California for agricultural purposes, which is

17   equivalent to approximately 2 million standard gallons of the

18   product.

19           32.   Glyphosate is also extensively applied by home gardeners

20   in California.        Glyphosate is used in California to control weeds
21   and   undesired       grasses   in   garden       beds      and    landscaped        areas.

22   California homeowners also use glyphosate to control weed growth

23   in their lawns, and on their patios and driveways.                         Glyphosate is

24   also used to control the growth of undesired vines and brush in

25   California gardens.

26           33.   Glyphosate-based herbicides are also widely used by
27   California      government      agencies        for     a   variety        of    purposes,

28   including those discussed in paragraph 33.
                                                11
                                                                       DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 12 of 38

1            34.   In addition, glyphosate-based herbicides are used by

2    wildlife      organizations      in     California     to      protect    and     restore

3    wildlife habitats threatened by invasive, non-native vegetation.

4    For example, a glyphosate-based herbicide is used to control arundo

5    donax (giant reed) in central California’s river valleys; arundo

6    donax    is   a    highly     invasive    weed     that   threatens       California’s

7    riparian ecosystems by competing with native species, such as

8    willows, for water.

9            35.   Glyphosate is also used by the California Department of
10   Transportation as an economical and effective tool to control weeds

11   along highways and other roadways.                    And municipalities across

12   California        utilize    glyphosate       to   control     weeds     in   sidewalks,

13   medians, alleys, and other public spaces.                      Such weeds not only

14   harm the growth of desired plants, but also intrude into cracks in

15   pavement and asphalt and degrade infrastructure as a result.

16                            Monsanto’s Sales Of Glyphosate

17           36.   Monsanto      supplies     glyphosate       to    public     and    private

18   entities in California, as well as California consumers, through

19   multiple sales channels.               Monsanto divides these sales channels

20   into three market segments:               (i) Agricultural, (ii) Industrial,
21   Turf and Ornamental, and (iii) Lawn and Garden.                        Monsanto sells

22   glyphosate        both      directly     in    some    instances,         and     through

23   distributors and business partners in many others.

24           37.   In the Agricultural segment, Monsanto sells glyphosate

25   through two principal sales channels within California: sales to

26   (i) agricultural wholesalers that also own retail storefronts, and
27   (ii) agricultural wholesalers that do not engage in the retail

28   business.         In either case, Monsanto sells glyphosate to these
                                                   12
                                                                     DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 13 of 38

1    distributors, which either re-sell glyphosate directly to farmers

2    (to   the   extent     they   maintain    retail    locations),      or    re-sell

3    glyphosate to retailers who in turn sell the product to farmers.

4          38.   In the Industrial, Turf and Ornamental (IT&O) segment,

5    Monsanto sells glyphosate to wholesale distributors, which in turn

6    re-sell glyphosate to California end users.               These distributors

7    include both major, national distributors, including “landscape

8    supply” companies with storefronts across California, as well as

9    small, independent distributors.              The bulk of the IT&O segment
10   consists of “Turf” sales, which are sales for use by professionals

11   that perform weed control activities in office parks, golf courses,

12   residential areas, and other landscaped or grass-covered areas.

13   Monsanto also sells glyphosate to professionals responsible for

14   controlling weeds on railroad rights of way, highways, roadside

15   medians, and other rights of way and public spaces. The California

16   Department of Transportation is a major purchaser of glyphosate

17   for such purposes.      The Industrial segment also includes buyers of

18   glyphosate for aquatic applications in the control of weeds at the

19   edge of California water bodies.          A modest portion of IT&O segment

20   also consists of “Ornamental” uses, including in California tree
21   farms and plant growth nurseries.

22         39.   In   the    Lawn    and   Garden       segment,   Monsanto        sells

23   glyphosate to consumers through its marketing and distribution

24   agent, Scotts, which in turn re-sells glyphosate to retailers in

25   California, including hardware stores, home and garden stores, and

26   independent nurseries, as well as to distributors that re-sell
27   glyphosate to such retailers.         California retailers sell Monsanto-

28   produced glyphosate through storefronts directly to consumers,
                                              13
                                                              DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 14 of 38

1    principally        as   Roundup®      branded        products.           These      retail

2    storefronts stock glyphosate on shelves alongside other consumer

3    products, such as fertilizers and mulch.

4            40.   Also in the Lawn and Garden segment, Monsanto sells

5    glyphosate directly to California consumers over the Internet,

6    with Scotts again acting as Monsanto’s agent. California consumers

7    place    orders    online,   and      have    glyphosate,        including       Roundup®

8    branded products, shipped directly to their doors for home lawn

9    and garden use.
10            Impacts Of Glyphosate Listing & Warning Requirement

11           41.   As   a    result   of    the        listing   of      glyphosate        under

12   Proposition 65 and its attendant warning requirement, Monsanto

13   must either provide the prescribed false, misleading, and highly

14   controversial warnings, with which Monsanto vehemently disagrees,

15   to consumers about glyphosate in its products, and work with its

16   distributors and customers to do so, or face the risk of being

17   sued and incurring penalties under California law for failing to

18   do so.

19           42.   As   a    result   of    the        listing   of      glyphosate        under

20   Proposition 65, to avoid the prospect of a costly lawsuit, any
21   product containing glyphosate (including glyphosate residues) sold

22   in California will be required to bear a false warning pursuant to

23   CAL. CODE REGS. tit. 27, § 25603(a), (b), stating:

24

25

26
27

28
                                                  14
                                                                      DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 15 of 38

1         or, alternatively:
2

3                                                                            3


4
          43.   These warnings convey a clear message: that glyphosate
5
     causes cancer. I understand that any compliant Proposition 65
6
     warning would convey exactly that, because to avoid liability under
7
     Proposition 65, “products must carry a warning that ‘this product
8
     contains [chemical], a chemical known to the state of California
9
     to cause reproductive harm [or cancer],’ or words to that effect.”
10
     Dowhal v. Smithkline Beecham Consumer Healthcare, 32 Cal. 4th 910,
11
     918 (2004).      I believe that (i) these warnings convey the false
12
     message that glyphosate causes cancer, and (ii) any other warning
13
     that conveyed that glyphosate causes cancer would be false as well.
14
          44.   I understand that the reason that such a false warning
15
     requirement is not currently in effect under California law is
16
     because a preliminary injunction has been entered in this case,
17
     but that the California Attorney General continues to oppose the
18
     preliminary injunction and has conveyed his intent to request that
19
     the Court enter summary judgment in his favor.           See Joint Status
20
     Report, ECF No. 100 at 2.
21
          45.   Due    to   the   unreasonable   litigation   risk   created      by
22
     Proposition 65, in the event the warning requirement comes into
23
     effect, multiple major retailers of Monsanto’s glyphosate products
24
     in California have determined that they will not sell glyphosate-
25

26
     3 OEHHA has amended its regulations to allow substitution of the
27   word “ATTENTION” or “NOTICE” for “WARNING” on a pesticide label if
     such a pesticide label is regulated by EPA under FIFRA. See Cal.
28   Code Regs. Tit. 27, § 25603(d) (effective Jan. 1, 2019).
                                           15
                                                         DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 16 of 38

1    based products unless those products contain a Proposition 65

2    warning on the products’ labels. As a result, any glyphosate-based

3    products that do not contain a Proposition 65 warning will be

4    removed from their California stores’ shelves and their inventory

5    weeks or months in advance of the applicable date of the warning

6    requirement, to ensure that no unlabeled product remains on the

7    shelves at the time the warning requirement goes into effect.               The

8    only reason this has not already occurred is because a preliminary

9    injunction has been entered in this case.
10        46.    I understand that OEHHA has recently issued a regulation

11   that establishes a “No Significant Risk Level” (NSRL) of 1100

12   micrograms per day for glyphosate.          But this safe harbor does

13   nothing to remedy the problems I have identified.

14        47.    The NSRL does not remove the immediate prospect of costly

15   lawsuits if the warning requirement comes into effect.                Even if

16   some of Monsanto’s products, or Monsanto’s customers’ products

17   were tested and found to contain concentrations of glyphosate below

18   the NSRL, enforcement action could still be brought based on the

19   presence of glyphosate in or on those products.               I know that

20   private    plaintiffs   have   previously   brought    long     and    costly
21   enforcement actions based on various chemicals under Proposition

22   65, notwithstanding that defendants had a defense of compliance

23   with the NSRL for those chemicals.

24        48.    Even now that California has set an NSRL, several major

25   retailers will nonetheless require a warning in the event the

26   warning requirement comes into effect because they are concerned
27   about the likelihood of Proposition 65-related litigation or other

28   Proposition 65-related costs.       Other major retailers will only
                                         16
                                                         DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 17 of 38

1    carry the products without a warning if Monsanto proves that its

2    products are in compliance with any NSRL.                  Because of interstate

3    distribution       and    logistics         limitations,     stores      in     states

4    surrounding California may also receive glyphosate-based products

5    that contain a Proposition 65 warning.                    This would magnify the

6    harms to Monsanto described in this Declaration, which would be

7    sustained not only in California, but in surrounding states as

8    well, wherever the false Proposition 65 warning is disseminated.

9         49.   If Monsanto were forced to re-label its glyphosate-based
10   products, the re-labeling process likely would cause significant

11   disruption    in    the    retail     channel       and   could     interfere      with

12   Monsanto’s     relationships         with     its   large,    retail      customers.

13   Monsanto’s glyphosate-based products are sold at thousands of

14   retail stores in California, and these retail stores would have to

15   sweep their shelves of Monsanto’s glyphosate-based products to

16   accommodate the re-labeling process.                In addition, larger retail

17   stores that operate outside of California would have to (at a

18   minimum)     create       separate     stockkeeping         units     (“SKUs”)        to

19   differentiate between glyphosate-based products sold in California

20   (carrying the Proposition 65 warning) and those sold outside
21   California (which would not).                This process would be extremely

22   disruptive to the retailers, damaging Monsanto’s reputation and

23   goodwill with them.

24        50.   Even now that OEHHA has established an NSRL, that does

25   not eliminate the harm to Monsanto from the improper glyphosate

26   warning requirement.        Monsanto would still be injured in the event
27   the warning requirement comes into effect because it would, at a

28   minimum, be forced to choose between applying, and working with
                                                 17
                                                                  DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 18 of 38

1    its distributors and customers to apply a factually inaccurate and

2    highly controversial warning on its products or, in the lawsuits

3    that will inevitably follow a decision not to warn, incur the

4    significant    costs       of   defending      its     glyphosate         products     as

5    invariably falling within the NSRL.             Monsanto would need to engage

6    in an expensive exposure assessment process for each anticipated

7    use of glyphosate and glyphosate product to evaluate and prepare

8    affirmative   defense(s)        under    the    NSRL    in    a    suit    to     enforce

9    Proposition   65.          Monsanto     anticipates      that      it     would    incur
10   significant expense on these efforts.                None of this expense would

11   be necessary but for Proposition 65’s mandated warning.

12        51.    Unless it provides the warnings required by Proposition

13   65, Monsanto would need to prepare for enforcement actions under

14   Proposition 65, including through private strike suits brought by

15   bounty   hunters.      Monsanto       would     need    to    expend       substantial

16   resources in anticipation of such suits, to prepare experts,

17   witnesses, and evidence, and incur all the costs related to

18   preparation   for    and     implementation      of    such       costly    litigation

19   defenses.     A     long    history     of     Proposition        65    strike     suits

20   demonstrates what typically happens in practice: in the face of
21   this litigation threat, businesses are forced by litigation costs

22   and the risk of statutory damages to simply acquiesce and post a

23   warning, even if those businesses know the warning is affirmatively

24   false and misleading.           See Exhibit G, All. for Nat. Health,

25   Proposition 65: Evaluating Effectiveness and a Call for Reform at

26   7 (2015).
27        52.    If it does not re-label its glyphosate-based products,

28   Monsanto is almost certain to be sued under Proposition 65.                          Even
                                               18
                                                                   DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 19 of 38

1    putting aside the financial incentives that make such a suit highly

2    likely    to    occur,   past   Proposition     65    litigants    have     already

3    threatened      new   Proposition   65     lawsuits    regarding      glyphosate,

4    “urg[ing]” companies to “phas[e] out the use of glyphosate,” and

5    highlighting the “risk of legal action.”               See, e.g., Exhibit H,

6    Letter from Austin Wilson, Environmental Health Program Manager of

7    ‘As you Sow,’ to Denise Morrison, CEO, Campbell Soup Company (Oct.

8    5, 2016).      In addition, multiple bounty hunters submitted comments

9    to OEHHA in support of the glyphosate listing, including the
10   notoriously litigious bounty hunter the Center for Environmental

11   Health.       Notably, two days after the Proposition 65 listing for

12   coconut oil became operative, the Center for Environmental Health

13   filed    pre-suit     notice    against    22   companies    alleging       warning

14   violations.

15           53.    In addition to significant litigation risk from bounty

16   hunters, numerous activist groups are likely to sue Monsanto under

17   Proposition 65.          For example, the Center for Food Safety—an

18   “advocacy” organization that is dedicated to halting the use of

19   genetically engineered crops and herbicides—submitted comments to

20   OEHHA in support of glyphosate’s listing under Proposition 65.
21   The Center for Food Safety routinely participates in litigation

22   against Monsanto or involving Monsanto’s regulatory approvals.

23   See, e.g., Nat’l Family Farm Coal. v. EPA, Case No. 17-70196 (9th

24   Cir. Jan. 20, 2017) (challenge to approval of Monsanto’s dicamba-

25   based herbicide); Robert Ito Farm, Inc. v. County of Maui, 842

26   F.3d 681 (9th Cir. 2016) (involving attempt by Center for Food
27   Safety to intervene in litigation);               Ctr. for Food Safety v.

28   Vilsack, 718 F.3d 829 (9th Cir. 2013) (challenge to deregulation
                                               19
                                                               DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 20 of 38

1    of Monsanto’s Roundup Ready Alfalfa); Ctr. for Food Safety v.

2    Vilsack, 636 F.3d 1166 (9th Cir. 2011) (challenge to deregulation

3    of Monsanto’s Roundup Ready sugar beets); In re: Monsanto Co.

4    Genetically-Engineered Wheat Litig., 978 F. Supp. 2d 1373 (MDL

5    2013) (involving Monsanto’s Roundup Ready wheat).           The significant

6    risk of litigation persists even though OEHHA has established an

7    NSRL.    Because the NSRL merely establishes an affirmative defense,

8    there are almost always disputes in Proposition 65 litigation about

9    whether a particular product or exposure falls within the NSRL.
10   Monsanto must prepare for litigation by preparing a fact- and

11   science-based litigation defense to these lawsuits, sufficient to

12   establish that any exposure is nonetheless occurring at a safe

13   level, all again at significant expense.          None of this would be

14   necessary but for Proposition 65’s illegal warning requirement for

15   glyphosate.

16           54.   In short, as a practical matter, even now that an NSRL

17   has been set for glyphosate by OEHHA, the only way that Monsanto

18   can avoid the prospect of expensive strike suits and potential

19   penalties under California law is to make a disparaging, factually

20   inaccurate, and at best, highly controversial warning about its
21   products,     with   which   Monsanto    vehemently   disagrees,        thereby

22   abandoning its First Amendment rights and creating unfounded fears

23   and misleading and/or confusing the public.

24           55.   Many of Monsanto’s customers, including farmers who

25   purchase glyphosate for use on their crops which are sold in

26   California, face a similar choice between (a) giving a false and
27   misleading warning, (b) incurring significant expense to test

28   their products and to defend their products against bounty hunter
                                             20
                                                           DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 21 of 38

1    lawsuits,       and    (c)    discontinuing          selling    products     exposed      to

2    glyphosate in California to avoid these harms.

3            56.   It would be incorrect to assume that farmers routinely

4    already test for glyphosate residues in agricultural crops in order

5    to comply with federal law.               I am not aware of any law, much less

6    any federal law, that either mandates or contemplates that persons

7    or entities who apply glyphosate or other herbicides to foodstuffs,

8    or produce, distribute, process, or sell foodstuffs exposed to

9    herbicides, should separately test those foodstuffs to ensure
10   compliance        with       federally        mandated       glyphosate      tolerances.

11   Moreover, as part of my professional responsibilities, I have

12   interacted       with     farmers,       herbicide       applicators,         and     other

13   participants in the farm-to-table supply chain, concerning their

14   uses of glyphosate and related agricultural practices, and I am

15   not aware of any person or entity that engages in such testing to

16   ensure compliance with EPA tolerances.                       As discussed in detail

17   above     (¶¶    24-28),       EPA-mandated          FIFRA     herbicide     application

18   restrictions       are    intended       to    ensure    compliance       with    the    EPA

19   herbicide tolerances.

20           57.   Even now that California has adopted an NSRL level for
21   glyphosate        of     1,100     μg/day,       compliance       with     EPA-mandated

22   tolerances       would       not   assure     that    foodstuffs     have     glyphosate

23   content levels that fall below that NSRL.

24           58.   California’s Proposition 65 listing of glyphosate itself

25   has     already        broadly     disparaged         Monsanto’s      glyphosate         and

26   glyphosate tolerant seed products, causing harm to the company and
27   the company’s hundreds of millions of dollar investments in these

28   products.         In the event the Proposition 65 warning requirement
                                                    21
                                                                      DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 22 of 38

1    comes into effect, that will multiply these existing harms by

2    disparaging Monsanto’s products even more broadly, by requiring

3    that     products     containing      glyphosate           (including         glyphosate

4    residues) must be accompanied by a false and misleading warning

5    when sold in stores and other facilities across California.

6            59.   Proposition 65’s illegal warning requirement is highly

7    likely to cause Monsanto to lose long-time and valued customers.

8    California       retailers   of   glyphosate         have    already         experienced

9    reduced glyphosate sales as a result of the Proposition 65 listing.
10   While it is bad enough that California is disseminating a false

11   and misleading message by listing glyphosate as a product “known

12   to the State to cause cancer,” compelling private parties to

13   disseminate that false and misleading State-mandated message more

14   broadly would result in further reductions in sales.

15           60.   It is obvious why customers will reduce or eliminate

16   their purchases and use of glyphosate in the event the warning

17   requirement comes into effect: customers do not want to be exposed

18   to a product that bears a warning that a chemical in the product

19   they are using causes cancer; nor do consumers want to purchase or

20   consume food when that food bears a warning that a chemical residue
21   on that food causes cancer.          This is common sense.

22           61.   Indeed, Proposition 65’s warning requirement has both

23   the purpose and the effect of causing reductions in purchases and

24   sales    of     products   bearing    the        state-mandated        Proposition        65

25   warning.      For example, the Attorney General touts how “successful”

26   Proposition 65 has been in “motivat[ing] businesses to eliminate
27   or reduce … [listed] chemicals in numerous consumer products” which

28   have     been    “reformulated”      as     a     result    of      Proposition        65’s
                                                 22
                                                                      DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 23 of 38

1    requirements.    See Xavier Becerra, Attorney General of California,

2    Proposition     65      Frequently    Asked        Questions,     available        at

3    https://oag.ca.gov/prop65/faqs-view-all.

4           62.   The listing of glyphosate under Proposition 65 and its

5    attendant illegal warning requirement is already causing some

6    users of glyphosate to shift to other solutions for weed control.

7    Many government entities in California—including for example the

8    County of Marin and the City of Long Beach Parks and Recreation

9    Department—have a policy of not using products that appear on the
10   Proposition 65 list.           Following OEHHA’s listing of glyphosate,

11   numerous     counties    and    municipalities       across     California      have

12   already decided to shift away from the use of glyphosate.                         For

13   example, on July 11, 2017, the City Council of Burbank, California

14   voted to discontinue use of glyphosate in city parks for the next

15   year, while the City evaluated alternative products.                   As part of

16   their deliberations, the City Council considered a presentation by

17   Public Works and Parks & Recreation staff explaining that the City

18   Council’s consideration of this legislative item “that came before

19   [the Council] was spurred on by the fact that there was an action

20   taken by the state … as of July 7th … that [glyphosate] would be
21   put on … the Prop. 65 list as a potential hazard … [that could]

22   potentially cause cancer.”         See City of Burbank, video of July 11,

23   2017     City    Council       meeting        at    3:01:05,     available         at

24   http://burbank.granicus.com/MediaPlayer.php?view_id=6&clip_id=79

25   43&meta_id=325562.

26          63.   Were Proposition 65’s illegal warning requirement to
27   apply, there would       also be a serious risk that agricultural users

28   of glyphosate-based herbicides would switch to non-glyphosate
                                              23
                                                               DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 24 of 38

1    herbicide products or mechanical methods of vegetation management

2    based on unfounded fears that glyphosate causes cancer. This would

3    happen for a variety of reasons.         For example, farmers may be

4    misled by the warning language and not understand or appreciate

5    the overwhelming contrary findings of EPA, OEHHA and the broader

6    scientific community, including most applicably the findings of

7    the 2017 AHS Health Study Update specifically analyzing glyphosate

8    exposure   and   cancer   in   farmers/applicators     and    conclusively

9    showing no association between the two.        And food companies that
10   purchase the commodities grown by farmers may be concerned about

11   trace amounts of glyphosate and accordingly feel compelled to apply

12   Proposition 65 warnings on food products to avoid litigation, which

13   would almost certainly diminish sales of such food products.

14        64.   Notably, a number of food manufacturers have already

15   made inquiries of Monsanto concerning the Proposition 65 listing

16   of glyphosate, and several leading food manufacturers have already

17   been sued in putative consumer class actions for alleged failure

18   to warn consumers of the presence of glyphosate residues in

19   breakfast cereals.   See, e.g., Stephenson v. Post Foods, LLC, Case

20   No. 1:16-cv-03396 (E.D.N.Y., filed June 22, 2016); Cooper v. The
21   Quaker Oats Co., Case No. 3:16-cv-02364 (N.D. Cal., filed April

22   29, 2016).

23        65.   Because the warning requirement for glyphosate under

24   Proposition 65 will cause at least some agricultural, commercial,

25   and governmental users to deselect glyphosate in the event the

26   warning requirement comes into effect, this will concomitantly
27   reduce sales of glyphosate by Monsanto and other manufacturers of

28   glyphosate-based herbicides.
                                         24
                                                         DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 25 of 38

1           66.   Furthermore,     residential    users    of    glyphosate-based

2    products     might   receive     Proposition     65   warnings       by     other

3    manufacturers of glyphosate-based products or by retailers of

4    glyphosate-based products made by Monsanto or other manufacturers.

5    Their exposure to such warnings is likely to confuse residential

6    users who would have no way of discerning that “known to the State

7    of California to cause cancer” merely means “Despite the great

8    weight of scientific conclusions otherwise, an entity in France

9    believes glyphosate is probably carcinogenic” or that California’s
10   own scientists believe glyphosate is not carcinogenic.                They will

11   therefore be less likely to purchase and use glyphosate-based

12   herbicides, including those made by Monsanto, around their homes

13   and gardens.

14          67.   The full extent of potential deselection of glyphosate-

15   based products may not yet be possible to quantify with absolute

16   precision, but it will not be limited to California.                   Monsanto

17   operates in a global market, selling its glyphosate-based products

18   in over 160 countries.        Information is of course widely available

19   globally and people are highly mobile.          As a result, if California

20   consumers develop the false impression that glyphosate is known to
21   cause cancer, that incorrect impression will spread, impacting

22   consumer preferences well beyond California.           This effect will be

23   difficult to reverse; in other words, it is a bell that cannot

24   easily be “un-rung.”

25          68.   Branding glyphosate-based products as carcinogenic will

26   also    adversely    affect     Monsanto’s     reputation     and     goodwill.
27   Monsanto has invested significant resources and time researching,

28   developing, testing, and marketing its glyphosate-based products
                                           25
                                                            DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 26 of 38

1    over the last forty years.           A key factor in glyphosate’s success—

2    and at least one of the reasons that glyphosate is the most widely

3    used herbicide in the world—is that it has a long history of safe

4    use with uniform and longstanding approvals by multiple regulatory

5    agencies around the world.           Branding glyphosate as carcinogenic is

6    likely to result in unfounded consumer perception that glyphosate

7    is harmful and can lead to cancer, thereby damaging Monsanto’s

8    reputation for manufacturing safe and reliable herbicides.                         Having

9    a state authority improperly brand glyphosate as carcinogenic, and
10   then   compel      private     parties   to      disseminate      that     message,      is

11   obviously      even    more    likely    to      result    in   unfounded       consumer

12   perception that glyphosate is harmful and can lead to cancer,

13   thereby further damaging Monsanto’s reputation for manufacturing

14   safe and reliable herbicides.                 Consumers are already reacting

15   negatively      to    the     Proposition     65    listing;       a   label      warning

16   indicating that California knows that the product causes cancer

17   will have even more profound impacts.

18          69.    In     sum,   California’s      false       and   misleading        warning

19   requirement will ultimately cause harm across the United States by

20   improperly associating cancer risk with glyphosate, potentially
21   impacting established safe glyphosate uses in virtually every U.S.

22   state.       This has a direct and irreparable impact on Monsanto and

23   its customer base.

24          70.    Moreover,       the   activist       community      closely       monitors

25   Proposition 65 determinations and is likely to attempt to use

26   California’s treatment of glyphosate under Proposition 65 to the
27   detriment of Monsanto. Thousands of individuals already have filed

28   lawsuits against Monsanto alleging that Monsanto’s products caused
                                                 26
                                                                     DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 27 of 38

1    their cancer, citing in support of their claims OEHHA’s listing of

2    glyphosate under Proposition 65.         See, e.g., Giglio v. Monsanto

3    Co., No. 3:15-cv-2279, Rec. Doc. 17, at 9 n.5 (S.D. Cal. Nov. 27,

4    2015); Rubio v. Monsanto Co., No. 2:15-cv-7426, Rec. Doc. 53, at

5    13 n.7 (C.D. Cal. Dec. 18, 2015).          On October 4, 2016, 21 such

6    lawsuits, filed in 10 different states, were consolidated in a

7    multi-district litigation in the U.S. District Court for the

8    Northern District of California. See In Re: Roundup Products Liab.

9    Litig., Case No. 3:16-md-2741 (N.D. Cal., Oct. 4, 2016).
10        71.   For example, in a lawsuit filed in the U.S. District

11   Court for the District of Arizona, Hayes v. Monsanto Co., 2:17-

12   cv-04374-SPL, (D. Ariz., filed Nov. 29, 2017) the plaintiff’s

13   complaint alleges that California has listed glyphosate as a “known

14   carcinogen[,]” triggering attendant warning requirements, and that

15   OEHHA’s action supports plaintiff’s claims for inter alia strict

16   products liability based on “failure to warn” and negligence:

17               The list of known carcinogens, at a minimum, must

18               include substances identified by reference in Labor

19               Code § 6382(b)(1). That section of the Labor Code

20               identifies “[s]ubstances listed as human or animal
21               carcinogens by the International Agency for Research

22               on Cancer (IARC).” IARC’s classification of glyphosate

23               as   a   Group   2A chemical   (“probably    carcinogenic        to

24               humans”) therefore triggered the listing.          … A business

25               that deploys a listed chemical in its products must

26               provide “clear and reasonable warnings” to the public
27               prior to exposure to the chemical.          To be clear and

28               reasonable, a warning must “(1) clearly communicate
                                         27
                                                         DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 28 of 38

1                 that the chemical is known to cause cancer, and/or

2                 birth    defects   or    other    reproductive         harm;     and    (2)

3                 effectively reach the person before exposure.”

4    A true and accurate copy of the Complaint with Jury Demand (ECF

5    No. 1) filed in the above-referenced case is attached hereto as

6    Exhibit I.

7         72.    Similarly,      plaintiffs’       lawyers    have       cited      OEHHA’s

8    Proposition 65 regulatory actions with respect to glyphosate as

9    part of their litigation-driven public relations campaigns.                          For
10   example, T. Matthew Phillips, an attorney in California who filed

11   a class action lawsuit against Monsanto in Los Angeles County,

12   posted the following update on the Facebook page “Monsanto Class

13   Action,”:

14                PROP. 65 GLYPHOSATE UPDATE: Today, I met with Calif.

15                EPA regarding its intent to put the Prop. 65 warning

16                label on Roundup sold in Calif.            Under Prop. 65, “known

17                carcinogens” must be labeled. And note, because our

18                lawsuit is filed in Calif., we are thrilled with the

19                Prop. 65 requirement -- because it *proves* our case!

20                The Prop. 65 labeling decision *proves* Monsanto LIES
21                when    they   claim    that    Roundup    affects       plants      only.

22                Thanks to the Prop. 65 labeling -- which publicly

23                declares that a given item is carcinogenic to humans -

24                - it becomes immediately apparent that Monsanto is

25                LYING    about   Roundup’s      effect     on    humans!      And    thus,

26                Calif. EPA effectively acts as the “knockout punch” --
27                resolving the litigation in our favor (with no need for

28                trial).
                                             28
                                                                  DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 29 of 38

1    A true and accurate copy of the “Monsanto Class Action” update                       is

2    attached hereto as Exhibit J.

3          73.    Likewise, the Miller Firm has brought multiple suits

4    against     Monsanto   based    on    glyphosate’s        alleged    “carcinogenic

5    properties.”     In a June 29, 2017 blog post soliciting new clients

6    who allegedly “developed non-Hodgkin’s Lymphoma after exposure to

7    Roundup®,” the Miller Firm indicated that California’s Proposition

8    65   listing    of   glyphosate      as   a    “cancer-causing”      “carcinogenic

9    chemical[]” supported that firm’s lawsuits against Monsanto:
10                  The state of California has now added glyphosate, the

11                  central ingredient in Monsanto’s Roundup® herbicide,

12                  to its list of carcinogenic chemicals. The CA Office

13                  of Environmental Health Hazard Assessment (OEHHA) first

14                  announced its intention to list glyphosate as cancer-

15                  causing in September 2015.             … Glyphosate is being

16                  listed by the state under the law known as Proposition

17                  65, which “requires businesses to provide warnings to

18                  Californians about significant exposures to chemicals

19                  that cause cancer, birth defects or other reproductive

20                  harm”   (oehha.ca.gov/proposition-65/about-proposition-
21                  65). … We are accepting clients who developed non-

22                  Hodgkin’s Lymphoma after exposure to Roundup®.                  If this

23                  has happened to you, please visit our Roundup Lawsuit

24                  page to request a free consultation.              Or, please call

25                  the Miller Firm at 1-800-882-2525.

26   A true and accurate copy of the “California Lists Glyphosate as a
27   Cancer-Causing       Chemical   Despite        Monsanto    Appeals”     blog     post,

28
                                               29
                                                                 DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 30 of 38

1    https://millerfirmllc.com/california-lists-glyphosate-as-cancer-

2    causing/, is attached hereto as Exhibit K.

3           74.   The firm Baum, Hedlund, Aristei & Goldman, PC also uses

4    its website to solicit potential plaintiffs who allegedly may have

5    a claim against Monsanto arising from their exposure to glyphosate.

6    That firm’s website also highlights the Proposition 65 warning:

7                  California Code of Regulations Section 25904(b) states:

8                  “[a] chemical or substance shall be included on the

9                  [Prop 65] list of it is classified by [IARC] ... as:
10                 ... (2) Probably carcinogenic to humans (Group 2A).”

11                 ... Once listed as carcinogen by IARC, warnings were

12                 required to prevent unwitting exposure to glyphosate.

13   A true and accurate copy of the “Prop 65 Listing and the Fight for

14   a        California          Glyphosate            Warning”              webpage,

15   https://www.baumhedlundlaw.com/toxic-tort-law/monsanto-roundup-

16   lawsuit/california-glyphosate-warning/,            is   attached      hereto      as

17   Exhibit L.

18       Scientific and Regulatory Developments Relating to Glyphosate

19          75.   As discussed in detail above, in connection with my

20   current and past roles at Monsanto, I have become personally
21   familiar with Monsanto’s glyphosate products, the legal framework

22   for bringing those products to market, and the available scientific

23   literature about glyphosate.         I am also personally familiar with

24   many   pertinent    regulatory     actions   and     decisions       related      to

25   glyphosate, both by U.S. and worldwide regulators.

26          76.   As   noted   above,   any     warning      that    conveyed       that
27   glyphosate causes or likely causes cancer would be false, as there

28
                                           30
                                                              DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 31 of 38

1    is a near-unanimous worldwide consensus that glyphosate does not

2    cause cancer.

3           77.    Below   are   certain   documents    obtained     from     official

4    government publications, scientific journals, and other publicly

5    available       sources,    reflecting     this   near-unanimous        worldwide

6    consensus, as well as related scientific and regulatory findings

7    relating to glyphosate and its regulatory treatment.

8           78.    Attached hereto as Exhibit M is a true and correct copy

9    of    Michael    Livingston   et   al.,    Economic   Returns     to    Herbicide
10   Resistance Management in the Short and Long Run: The Role of

11   Neighbor Effects, Weed Sci., 2016 Special Issue.

12          79.    Attached hereto as Exhibit N is a true and correct copy

13   of U.S. EPA, EPA-738-F-93-011, Registration Eligibility Decision

14   (R.E.D.) Facts: Glyphosate (September 1993).

15          80.    Attached hereto as Exhibit O is a true and correct copy

16   of Eric Sfiligoj, EPA Plans Response to IARC Glyphosate Finding…But

17   Not          Just      Yet,        CropLife,          Apr.        6,          2015,

18   http://www.croplife.com/editorial/epa-plans-response-to-iarc-

19   glyphosate-finding-but-not-just-yet/.

20          81.    Attached hereto as Exhibit P is a true and correct copy
21   of OEHHA, Public Health Goal for Glyphosate in Drinking Water (Dec.

22   1997).

23          82.    Attached hereto as Exhibit Q is a true and correct copy

24   of OEHHA, Public Health Goal for Glyphosate (June 2007).

25          83.    Attached hereto as Exhibit R is a true and correct copy

26   of Health & Consumer Prot. Directorate-Gen., European Commission,
27   Review Report for the Active Substance Glyphosate, 6511/VI/99-

28   final (Jan. 21, 2002).
                                               31
                                                              DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 32 of 38

1          84.    Attached hereto as Exhibit S is a true and correct copy

2    of WHO, WHO/SDE/WSH/03.04/97, Glyphosate and AMPA in Drinking-

3    water: Background Document for Development of WHO Guidelines for

4    Drinking-water Quality (rev. June 2005).

5          85.    Attached hereto as Exhibit T is a true and correct copy

6    of   Int’l   Programme   on    Chemical       Safety,    Environmental          Health

7    Criteria 159: Glyphosate (1994).

8          86.    Attached hereto as Exhibit U is a true and correct copy

9    of 1 Eur. Comm’n, Renewal Assessment Report: Glyphosate (rev. Mar.
10   31, 2015).

11         87.    Attached hereto as Exhibit V is a true and correct copy

12   of Akshat Rathi & Gideon Lichfield, Why it Sometimes Seems Like

13   Everything      Causes        Cancer,         Quartz,        June       23,       2016,

14   https://qz.com/708925/why-it-sometimes-seems-like-everything-

15   causes-cancer/.

16         88.    Attached hereto as Exhibit W is a true and correct copy

17   of 112 Int’l Agency for Research on Cancer (IARC), WHO, Some

18   Organophosphate    Insecticides         and    Herbicides,       IARC     Monographs

19   (2017).

20         89.    Attached hereto as Exhibit X is a true and correct copy
21   of Agriculture Biotechnology: A Look at Federal Regulation and

22   Stakeholder     Perspectives:     Before        the     S.    Comm.     on     Agric.,

23   Nutrition, & Forestry, 114 Cong. 261 (2015).

24         90.    Attached hereto as Exhibit Y is a true and correct copy

25   of U.S. EPA, Glyphosate Issue Paper: Evaluation of Carcinogenic

26   Potential (Sept. 12, 2016).
27         91.    Attached hereto as Exhibit Z is a true and correct copy

28   of Fed. Inst. for Risk Assessment (BfR), BfR Communication No.
                                              32
                                                                  DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 33 of 38

1    007/2015, Does Glyphosate Cause Cancer? (Mar. 23, 2015).

2         92.   Attached hereto as Exhibit AA is a true and correct copy

3    of Gabriella Andreotti et al., Glyphosate Use and Cancer Incidence

4    in the Agricultural Health Study, 110 J. Nat’l Cancer Inst., Nov.

5    9, 2017.

6         93.   Attached hereto as Exhibit BB is a true and correct copy

7    of Kate Kelland, Cancer Agency Left in the Dark Over Glyphosate

8    Evidence, Reuters, June 14, 2017.

9         94.   Attached hereto as Exhibit CC is a true and correct copy
10   of Ben Webster, Weedkiller Scientist was Paid £120,000 by Cancer

11   Lawyers,         The        Times,         Oct.           18,             2017,

12   https://www.thetimes.co.uk/article/weedkiller-scientist-was-

13   paid-120-000-by-cancer-lawyers-v0qggbrk6.

14        95.   Attached hereto as Exhibit DD is a true and correct copy

15   of Kiera Butler, A Scientist Didn’t Disclose Important Data – and

16   Let Everyone Believe a Popular Weedkiller Causes Cancer, Mother

17   Jones,                  June                   15,                        2017,

18   http://www.motherjones.com/environment/2017/06/monsanto-roundup-

19   glyphosate-cancer-who/.

20        96.   Attached hereto as Exhibit EE is a true and correct copy
21   of Letter from Joan E. Denton, Director, OEHHA, to Dr. Paul

22   Kleihues, Director, IARC (Feb. 7, 2002).

23        97.   Attached hereto as Exhibit FF is a true and correct copy

24   of Press Release, Governor Brown Proposes to Reform Proposition 65

25   (May 7, 2013).

26        98.   Attached hereto as Exhibit GG is a true and correct copy
27   of Anthony T. Caso, Bounty Hunters and the Public Interest—A Study

28   of California Proposition 65, Engage, Mar. 2012.
                                          33
                                                          DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 34 of 38

1          99.     Attached hereto as Exhibit HH is a true and correct copy

2    of Leeton Lee, Nailed by a Bounty Hunter—A California Prop 65

3    Violation Can Cost Your Company, PPB Magazine, Jan. 24, 2013,

4    https://web.archive.org/web/20130616164651/http://pubs.ppai.org/

5    2013/01/nailed-by-a-bounty-hunter-a-california-prop-65-

6    violation-can-cost-your-company/.

7          100. Attached hereto as Exhibit II is a true and correct copy

8    of OEHHA, Glyphosate Listed Effective July 7, 2017, as Known to

9    the   State     of   California    to   Cause   Cancer    (June      26,    2017),
10   https://oehha.ca.gov/proposition-65/crnr/glyphosate-listed-

11   effective-july-7-2017-known-state-california-cause-cancer.

12         101. Attached hereto as Exhibit JJ is a true and correct copy

13   of OEHHA, Notice of Intent to List: Tetrachlorvinphos, Parathion,

14   Malathion,            Glyphosate             (Sept.           4,            2015),

15   https://oehha.ca.gov/proposition-65/crnr/notice-intent-list-

16   tetrachlorvinphos-parathion-malathion-glyphosate.

17         102. Attached hereto as Exhibit KK is a true and correct copy

18   of Joseph Perrone, Ph.D., Advocacy Groups Have Ulterior Motive in

19   Wanting Weedkiller Banned, Modesto Bee, June 21, 2017.

20         103. Attached hereto as Exhibit LL is a true and correct copy
21   of Conclusion on the Peer Review of the Pesticide Risk Assessment

22   of the Active Substance Glyphosate, EFSA J., Nov. 12, 2015.

23         104. Attached hereto as Exhibit MM is a true and correct copy

24   of Food & Agric. Org. of the U.N. (FAO) and WHO, Joint FAO/WHO

25   Meeting on Pesticide Residues: Summary Report (May 16, 2016).

26         105. Attached hereto as Exhibit NN is a true and correct copy
27   of Pest Mgmt. Regulatory Agency, Health Canada, RVD2017-01, Re-

28   evaluation Decision: Glyphosate (Apr. 28, 2017).
                                             34
                                                              DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 35 of 38

1          106. Attached hereto as Exhibit OO is a true and correct copy

2    of   Eur.    Chems.    Agency     (ECHA)      Press      Release    ECHA/PR/17/06,

3    Glyphosate Not Classified as a Carcinogen by ECHA (Mar. 15, 2017).

4          107. Attached hereto as Exhibit PP is a true and correct copy

5    of Austl. Pesticides & Veterinary Meds. Auth., Final Regulatory

6    Position:     Consideration        Of      The     Evidence        For    A     Formal

7    Reconsideration Of Glyphosate (March 2017), https://apvma.gov.au/

8    sites/default/files/publication/26561-glyphosate-final-

9    regulatory-position-report-final_0.pdf.
10         108. Attached hereto as Exhibit QQ is a true and correct copy

11   of Wayne Temple, Envtl. Prot. Auth., Gov’t of N.Z., Review of the

12   Evidence Relating to Glyphosate and Carcinogenicity (August 2016).

13         109. Attached hereto as Exhibit RR is a true and correct copy

14   of   Food   Safety    Commission    of     Japan,     Risk   Assessment        Report:

15   Pesticides, Glyphosate Summary (September 2016).

16         110. Attached hereto as Exhibit SS is a true and correct copy

17   of   U.S.   EPA,     Revised    Glyphosate       Issue    Paper:    Evaluation        of

18   Carcinogenic Potential EPA’s Office of Pesticide Programs (Dec.

19   12, 2017).

20         111. Attached hereto as Exhibit TT is a true and correct copy
21   of OEHHA, Notice to Interested Parties, Chemicals Listed Effective

22   May 20, 2016 As Known to the State of California to Cause cancer:

23   Tetrachlorvinphos, Parathion, and Malathion (May 20, 2016).

24         112. Attached hereto as Exhibit UU is a true and correct copy

25   of Khansari Law Corporation, Notice of Violations of California

26   Health & Safety Code Section 25249.6 et seq. re: Malathion (Dec.
27   8, 2017).

28         113. Attached hereto as Exhibit VV is a true and correct copy
                                              35
                                                                  DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 36 of 38

1    of OEHHA, Revised Final Statement of Reasons, Section 12601, Clear

2    and Reasonable Warning (1988).

3            114. Attached hereto as Exhibit WW is a true and correct copy

4    of U.S. EPA, Glyphosate: Proposed Interim Registration Review

5    Decision,        Case           No.        0178         (Apr.           23,        2019),

6    https://www.regulations.gov/document?D=EPA-HQ-OPP-2009-0361-

7    2344.

8            115. Attached hereto as Exhibit XX is a true and correct copy

9    of U.S. EPA, Glyphosate: Response to Comments on the Human Health
10   Draft         Risk             Assessment             (Apr.          23,           2019),

11   https://www.regulations.gov/document?D=EPA-HQ-OPP-2009-0361-

12   2343.

13           116. Attached hereto as Exhibit YY is a true and correct copy

14   of OEHHA, Notice of Amendment to Section 25705, No Significant

15   Risk Level – Glyphosate (2018).

16           117. Attached hereto as Exhibit ZZ is a true and correct copy

17   of OEHHA, Final Regulatory Amendment Section 25705, Glyphosate

18   (2018).

19           118. Attached hereto as Exhibit AAA is a true and correct

20   copy    of   OEHHA,    Final     Statement       of   Reasons,     Section      25705(B)
21   Specific     Regulatory        Levels   Posing        No      Significant       Risk     No

22   Significant Risk Level: Glyphosate (2018).

23           119. Attached hereto as Exhibit BBB is a true and correct

24   copy of Glyphosate.             In: Joint FAO/WHO Meeting on Pesticide

25   Residues.       Pesticide       residues     in   food     –   2004:     toxicological

26   evaluations.          Report    No.   WHO/PCS/06.1            Geneva:    World     Health
27   Organization (2006).

28           120. Attached hereto as Exhibit CCC is a true and correct
                                                 36
                                                                     DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 37 of 38

1    copy of an English language translation of Rural Development

2    Administration (Korea), Safety of Pesticides Containing Glyphosate

3    and Diazinon Confirmed (Mar. 10, 2017).

4            121. Attached hereto as Exhibit DDD is a true and correct

5    copy of Statement from Health Canada on Glyphosate, Health Canada

6    (Jan.     11,   2019),   https://www.canada.ca/en/health-canada/news/

7    2019/01/statement-from-health-canada-on-glyphosate.html

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         37
                                                         DECLARATION OF DAVID C. HEERING
 Case 2:17-cv-02401-WBS-EFB Document 117-4 Filed 09/25/19 Page 38 of 38

 1   I declare under penalty of perjury under the laws of the United

 2   States of America that the foregoing is true and correct.

 3

 4   Executed on 9/25/2019                  /s/David C. Heering, Ph.D.

 5   At St. Louis, Missouri                 David C. Heering, Ph.D.

 6
                                            (original signature retained
 7                                          by Attorney Andrew D. Prins)
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         DECLARATION OF DAVID C. HEERING
